Title: From Alexander Hamilton to James McHenry, 31 July 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
N. York July 31st. 1799

I have the honor to transmit the proceedings of two General Courts Martial in the cases of Capt. Frye & Doctor Osborne with transcripts of general Orders containing my opinion concerning them.
You will observe the ill use which has been made by Capt. Frye of a correspondence with you, and my remark on that point. It is understood that this circumstance had weight with the Court.
With great respect &c
Secy. of War

